Exhibit 10.129

INVESTORS’ AGREEMENT

This Investors’ Agreement (this “Agreement”) is entered into this      th day of
August, 2006 by and among HALO Technology Holdings, Inc., a Nevada corporation
(the “Company”), and the persons listed on Exhibit A hereto (each, an “Investor”
and collectively, the “Investors”).

RECITALS

A. Pursuant to that certain Agreement and Plan of Merger, dated as of
August [     ], 2006, as that agreement may be amended from time to time, by and
among the Company, Tenebril Acquisition Sub, Inc., Tenebril, Inc. and the other
parties thereto (the “Merger Agreement”), the Company shall issue to the
Investors certain Promissory Notes in the aggregate principal amount of Three
Million Dollars ($3,000,000) (collectively, the “Notes”).

B. Pursuant to the terms of the Notes, the Company has the option to convert the
outstanding principal and accrued interest under each of the Notes into shares
of the Company’s common stock, $0.01 par value per share (the “Common Stock”) to
be issued to the Investors in full satisfaction of the Company’s payment
obligations under the Notes.

C. As a condition to and in consideration of the transactions contemplated in
the Merger Agreement and the Notes, the parties hereto enter into this Agreement
in order to provide the Investors with certain rights to register the
Registrable Shares.

AGREEMENT

The parties hereby agree as follows:

1. Definitions. For purposes of this Agreement (terms defined in the singular
shall apply to the plural form and vice-versa):

1.1 The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a Registration Statement or
similar document in compliance with the Securities Act of 1933, as amended (the
“Act”), and the declaration or ordering of effectiveness of such Registration
Statement or document by the SEC;

1.2 The term “Registrable Shares” means (i) the Common Stock of the Company
issued in connection with the conversion of the Notes and any other securities
into which such shares may hereinafter be reclassified and (ii) any other shares
of Common Stock of the Company issued as (or issuable upon the conversion or
exercise of any warrant, right or other security which is issued as) a dividend
or other distribution with respect to, or in exchange for or in replacement of,
such shares. Notwithstanding the foregoing, Common Stock or other securities
shall only be treated as Registrable Shares if and so long as they have not
(A) been sold to or through a broker or dealer or underwriter in a public
distribution or a public securities transaction, or (B) been sold in a
transaction exempt from the registration and prospectus delivery requirements of
the Act under Section 4(1) thereof so that all transfer restrictions, and
restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale or (C) with regard to any individual Investor, become
eligible for sale pursuant to Rule 144(k).

2. Registration Rights for Registrable Shares.

2.1 Registration of Registrable Shares. The Company shall, within thirty
(30) days after the issuance of the Registrable Shares (the “Filing Deadline”),
prepare and file a registration statement on Form SB-2 or an equally suitable
registration statement (the “Registration Statement”) for the purpose of
registering all of the Registrable Shares for resale. Such Registration
Statement also shall cover, to the extent allowable under the 1933 Act and the
rules promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends
or similar transactions with respect to the Registrable Securities. The Company
shall use its reasonable best efforts to obtain from each person who now has
piggyback registration rights a waiver of those rights with respect to the
Registration Statement. The Company shall use its best efforts to cause such
Registration Statement to be declared effective by the Securities and Exchange
Commission (the “SEC”) at the earliest practicable date thereafter. The Company
will use its best efforts to keep the Registration Statement effective (the
“Effectiveness Period”) (subject to reasonable blackout provisions as may be
required in order to comply with the securities laws) until the earlier of:
(i) twenty four (24) months after the date that the Registration Statement is
declared effective by the SEC; (ii) the date when all of the Registrable Shares
covered by the Registration Statement are sold; or (iii) the date when Rule
144(k) is available with respect to all of the securities covered by such
Registration Statement.

2.2 Representations of Investors. Each Investor hereby represents to and
covenants with the Company that, during the period in which any Registration
Statement effected pursuant to Section 2 remains effective, such Investor will:

(a) not engage in any stabilization activity in connection with any of the
Company’s securities;

(b) cause to be furnished to any purchaser of the Registrable Shares and to the
broker-dealer, if any, through whom Registrable Shares may be offered, a copy of
the final prospectus relating to such Registration Statement; and

(c) not bid for or purchase any securities of the Company or any rights to
acquire the Company’s securities, or attempt to induce any person to purchase
any of the Company’s securities or any rights to acquire the Company’s
securities, in each case, other than as permitted under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).

2.3 Information for Use in Registration Statement. Each Investor covenants to
the Company that such Investor will complete the information requested by the
Selling Investor’s Questionnaire attached as Exhibit B hereto (the
“Questionnaire”), and further covenants to the Company that all information
provided by such Investor in the Questionnaire will be true, accurate and
complete as of the date provided. Each Investor understands that the written
information in the Questionnaire and all written representations made in this
Agreement are being provided to the Company specifically for use in, or in
connection with, the Registration Statement and the prospectus contained
therein, and has executed this Agreement with such knowledge.

2.4 Investors’ Piggy-Back Registrations. If at any time after the Filing
Deadline and prior to the expiration of the Effectiveness Period there is not an
effective Registration Statement covering all of the Registrable Shares and the
Company shall determine to prepare and file, or has filed, with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Act of any of its equity securities, other than
(i) on Form S-4 or Form S-8 (each as promulgated under the Act) or their then
equivalents relating to equity securities to be issued solely in connection with
an acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans or (ii) on Form S-3
(as promulgated under the Act) or its then equivalent relating to equity
securities to be issued solely in connection with a dividend reinvestment plan,
then the Company shall send to each Investor written notice of such
determination and, if within fifteen (15) days after receipt of such notice, any
such Investor shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Shares such Investor
requests to be registered, subject to customary underwriter cutbacks applicable
to all holders of registration rights.

3. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

(a) Not less than five (5) trading days prior to the filing of a Registration
Statement or any related prospectus or any amendment or supplement thereto,
furnish to the Investors copies of all such documents proposed to be filed which
documents (other than those incorporated by reference) will be subject to the
review of such Investors. The Company shall not file a Registration Statement or
any such prospectus or any amendments or supplements thereto to which the
Investors holding a majority of the Registrable Shares shall reasonably object
in writing in good faith unless and until the Company shall have reasonably
responded to the written comments of such Investors, including, without
limitation, by making such changes to such Registration Statement or any related
prospectus or any amendment thereto as are necessary to reasonably address such
objection.

(b) (i) Prepare and file with the SEC such amendments, including post-effective
amendments, to each Registration Statement and the prospectus used in connection
therewith as may be necessary to (x) keep such Registration Statement
continuously effective for the Effectiveness Period, and (y) include any
Registrable Shares held by any person who becomes a successor or assign of an
Investor (a “Successor Holder”); such amendment shall be filed promptly after
notice of transfer by an Investor to such Successor Holder has been provided to
the Company (provided, that if the inclusion of Registrable Shares held by a
Successor Holder may be accomplished by a prospectus supplement, the Company
may, in lieu of filing an amendment to the Registration Statement, promptly
prepare and file pursuant to Rule 424 such prospectus supplement); (ii) cause
the related prospectus to be amended or supplemented by any required prospectus
supplement, and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within ten
trading days, to any comments received from the SEC with respect to each
Registration Statement or any amendment thereto and, as promptly as reasonably
possible provide to the Investors true and complete copies of all correspondence
from and to the SEC relating to such Registration Statement that pertains to the
Investors as selling stockholders but not any comments that would result in the
disclosure to the Investors of material and non-public information concerning
the Company; (iv) prepare and file with the SEC such additional Registration
Statements as may be required in order to register for resale under the Act all
of the Registrable Shares; and (v) comply in all material respects with the
provisions of the Act and the Exchange Act with respect to each Registration
Statement and the disposition of all Registrable Shares covered by each
Registration Statement.

(c) Notify the Investors in writing no later than two trading days following the
day (i)(A) when the SEC notifies the Company whether there will be a “review” of
such Registration Statement and whenever the SEC comments in writing on such
Registration Statement (the Company shall provide to each of the Investors true
and complete copies thereof and all written responses thereto that pertain to
the Investors as selling stockholders or to the Plan of Distribution, but not
information which the Company reasonably believes would constitute material and
non-public information); and (B) with respect to each Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or prospectus or for
additional information that pertains to the Investors as selling stockholders or
the Plan of Distribution; (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of a Registration Statement covering any or all of
the Registrable Shares or the initiation of any proceedings for that purpose;
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Shares for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; and (v) subject to Section 3(j),
of the occurrence of any event or passage of time that makes the financial
statements included in a Registration Statement ineligible for inclusion therein
or any statement made in such Registration Statement or prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires any revisions to such Registration
Statement, prospectus or other documents so that, in the case of such
Registration Statement or the prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

(d) Use its reasonable best efforts to avoid the issuance of, or, if issued, to
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Shares for sale in any
jurisdiction, at the earliest practicable moment.

(e) Furnish to each Investor, without charge, at least one conformed copy of
each Registration Statement and each amendment thereto and all exhibits to the
extent requested by such Investor (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
SEC.

(f) Promptly deliver to each Investor, without charge, as many copies of each
prospectus or prospectuses and each amendment or supplement thereto as such
Investor may reasonably request. The Company hereby consents to the use of such
prospectus and each amendment or supplement thereto by each of the Investors in
connection with the offering and sale of the Registrable Shares covered by such
prospectus and any amendment or supplement thereto.

(g) Prior to any public offering of Registrable Shares, use its reasonable best
efforts to register or qualify or cooperate with the Investors in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Shares for offer and sale under the
securities or Blue Sky laws of those jurisdictions within the United States
identified by each Investor to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period and to do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Shares covered by the Registration
Statements; provided, that the Company shall not be required to qualify
generally to do business or file a general consent to service of process in any
jurisdiction where it is not then so qualified or subject the Company to any
material tax in any such jurisdiction where it is not then so subject .

(h) Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Shares to be delivered to a
purchaser pursuant to the Registration Statements, which certificates shall be
free of all restrictive legends, and to enable such Registrable Shares to be in
such denominations and registered in such names as any such Investors may
request.

(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statement or a supplement
to the related prospectus or any document incorporated or deemed to be
incorporated therein by reference, and file any other required document so that,
as thereafter delivered, no Registration Statement nor any prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(j) The Company may require each selling Investor to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Investor and any affiliate thereof and as to any other information
for such Investor which the SEC requires to be disclosed in any Registration
Statements. For not more than sixty (60) consecutive days or for a total of not
more than one-hundred and twenty (120) days in any twelve (12) month period, the
Company may suspend the use of any prospectus included in any Registration
Statement in connection with any of the events described in Section 3(c)(ii)-(v)
(an “Allowed Delay”); provided, that the Company shall promptly (a) notify the
Investors in writing of the existence of (but in no event, without the prior
written consent of an Investor, shall the Company disclose to such Investor any
of the facts or circumstances regarding) material non-public information giving
rise to an Allowed Delay, (b) advise the Investors in writing to cease all sales
under the Registration Statement until the end of the Allowed Delay and (c) use
reasonable efforts to terminate an Allowed Delay as promptly as practicable. The
periods set forth in Section 2.1 shall not be tolled during any Allowed Delay.

(k) Comply with all applicable rules and regulations of the SEC.

4. Registration Expenses. All fees and expenses incident to the Company’s
performance of its obligation under this Agreement (excluding any underwriting
discounts and selling commissions and all legal fees and expenses of legal
counsel for any Investor) shall be borne by the Company whether or not any
Registrable Shares are sold pursuant to a Registration Statement. The fees and
expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) payable to the SEC in connection with the filing of a
Registration Statement, (B) with respect to filings required to be made with the
trading market on which the Common Stock is then listed for trading, and (C) in
compliance with applicable state securities or Blue Sky laws), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Shares and of printing prospectuses if the printing of prospectuses
is reasonably requested by the holders of a majority of the Registrable Shares
included in the Registration Statement), (iii) messenger, telephone and delivery
expenses, (iv) fees and disbursements of counsel for the Company, (v) Act
liability insurance, if the Company so desires such insurance, and (vi) fees and
expenses of all other persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual or other audit or review of its financial statements and the fees and
expenses incurred in connection with the listing of the Registrable Shares on
any securities exchange as required hereunder.

5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Investor, the
officers, directors, agents, investment advisors, partners, members,
shareholders and employees of each of them, each person who controls any such
Investor (within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act) and the officers, directors, agents and employees of each such
controlling person, to the fullest extent permitted by applicable law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, arising out of or
relating to any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any prospectus or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent (1) that such
untrue statements or omissions are based solely upon information regarding such
Investor furnished in writing to the Company by such Investor expressly for use
therein, or to the extent that such information relates to such Investor or such
Investor’s proposed method of distribution of Registrable Shares and was
reviewed and expressly approved in writing by such Investor expressly for use in
the Registration Statement (it being understood that each Investor has approved
the Plan of Distribution attached hereto as Annex A for this purpose), such
prospectus or in any amendment or supplement thereto, (2) arising from any offer
or sale of Registrable Shares during a period in which the Company has suspended
use of the prospectus pursuant to Section 3(c)(ii)-(v) and of which suspension
such Investor has been provided notice by the Company prior to such offer or
sale, or (3) if such Investor fails to deliver, within the time required by the
Act, a prospectus that is amended or supplemented, to the extent, but only to
the extent, that such prospectus, as amended or supplemented, would have
corrected the untrue statement or omission or alleged untrue statement or
omission of a material fact giving rise to such Loss contained in the prospectus
delivered by such Investor, so long as the prospectus, as amended or
supplemented, has been delivered to such Investor by the Company reasonably
prior to such time. The Company shall notify the Investors promptly of the
institution, threat or assertion of any proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.

(b) Indemnification by Investors. Each Investor shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each person
who controls the Company (within the meaning of Section 15 of the Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising solely out of
or based solely upon: any untrue statement of a material fact contained in any
Registration Statement, any prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent (1) that such
untrue statements or omissions are based solely upon information regarding such
Investor furnished in writing to the Company by such Investor expressly for use
therein, or to the extent that such information relates to such Investor or such
Investor’s proposed method of distribution of Registrable Shares and was
reviewed and expressly approved in writing by such Investor expressly for use in
the Registration Statement (it being understood that each Investor has approved
the Plan of Distribution attached hereto as Annex A for this purpose), such
prospectus or in any amendment or supplement thereto, (2) arising from any offer
or sale of Registrable Shares during a period in which the Company has suspended
use of the prospectus pursuant to Section 3(c)(ii)-(v) and of which suspension
such Investor has been provided notice by the Company prior to such offer or
sale, or (3) if such Investor fails to deliver, within the time required by the
Act, a prospectus that is amended or supplemented, to the extent, but solely to
the extent, that such prospectus, as amended or supplemented, would have
corrected the untrue statement or omission or alleged untrue statement or
omission of a material fact giving rise to such Loss contained in the prospectus
delivered by such Investor, so long as the prospectus, as amended or
supplemented, has been delivered to such Investor by the Company reasonably
prior to such time. In no event shall the liability of any selling Investor
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Investor upon the sale of the Registrable Shares giving rise to
such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any proceeding shall be brought
or asserted against any person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with the defense thereof; provided, that the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such proceeding; or (3) the named parties to any such
proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party), provided,
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to local counsel) at any
time for all Indemnified Parties. The Indemnifying Party shall not be liable for
any settlement of any such proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending proceeding in respect of which any Indemnified Party
is or could have been a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such proceeding.

All reasonable fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
defending such proceeding) shall be paid to the Indemnified Party, as incurred,
within ten trading days of written notice thereof to the Indemnifying Party
(regardless of whether it is ultimately determined that an Indemnified Party is
not entitled to indemnification hereunder; provided, that the Indemnifying Party
may require such Indemnified Party to undertake to reimburse all such fees and
expenses to the extent it is finally judicially determined that such Indemnified
Party is not entitled to indemnification hereunder).

(d) Contribution. If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the proceeds actually received by such Investor from the sale of the
Registrable Shares subject to the proceeding exceeds the amount of any damages
that such Investor has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6. Shares. The term “Shares” as used herein shall mean shares of Common Stock of
the Company. Nothing contained herein shall be construed as to restrict the
ability of an Investor to sell, transfer or otherwise dispose of any Shares
owned by such Investor.

7. Transferability.

7.1 In General. Nothing herein shall limit the right of an Investor to sell,
convey or transfer any of his Shares. The Shares may be disposed of only
pursuant to an effective registration statement under the Act, to the Company or
pursuant to an available exemption from or in a transaction not subject to the
registration requirements of the Act, and in compliance with any applicable
state securities laws. In connection with any transfer of the Shares other than
pursuant to an effective registration statement, to the Company, to an affiliate
of an Investor or in connection with a pledge as contemplated below, the Company
may require the transferor thereof to provide to the Company an opinion of
counsel selected by the transferor and acceptable to the Company (such
acceptance not to be unreasonably withheld), the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the Act.
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares, in
accordance with applicable securities laws, pursuant to a bona fide margin
agreement in connection with a bona fide margin account and, if required under
the terms of such agreement or account, such Investor may transfer pledged or
secured Shares to the pledgees or secured parties. Such a pledge or transfer
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion may be required in connection
with a subsequent transfer, following default by the Investor, to the transferee
of the pledge. No notice shall be required of such pledge. The Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Shares may reasonably request in connection with a pledge or transfer of the
Shares including, without limitation, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the Act or other applicable
provision of the Act to appropriately amend the list of selling stockholders
thereunder.

7.2 Legend. Certificates evidencing the Shares will contain the following
legend, so long as is required by this Section 7 and applicable law:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.

7.3 Removal of Legend. Certificates evidencing the Shares shall not contain any
legend (including, without limitation, the legend set forth in Section 7.2:
(i) while a registration statement (including, without limitation, the
Registration Statement) covering the resale of such Shares is effective under
the Act or (ii) following any sale of such Shares pursuant to Rule 144, or
(iii) while such Shares are eligible for sale under Rule 144(k), or (iv) if such
legend is not required under applicable requirements of the Act (including,
without limitation, judicial interpretations and pronouncements issued by the
Staff of the SEC). The Company shall use its best efforts to cause its counsel
to issue any legal opinion or instruction required by the Company’s transfer
agent to comply with the requirements set forth in this Section. At such time as
a legend is no longer required for the Shares under this Section 7.3, the
Company will, no later than five trading days following the delivery by an
Investor to the Company or the Company’s transfer agent of a certificate
representing Shares containing a restrictive legend, deliver or cause to be
delivered to such Investor a certificate representing such Shares that is free
from all restrictive and other legends. The Company may not make any notation on
its records or give instructions to any transfer agent of the Company that
enlarge the restrictions on transfer set forth in this Section except as it may
reasonably determine, upon written advice of counsel, are necessary to comply or
to ensure compliance with applicable laws; provided, however, that at such time
as such notation or enlarged restrictions are no longer necessary to comply or
to ensure compliance with applicable laws, the Company shall take such actions
as are necessary to immediately eliminate such notation or enlarged
restrictions.

8. Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

9. Successors and Assigns. No party may assign its rights or obligations under
this Agreement, except with the prior written consent of the other party,
provided that an Investor may assign its rights and its obligations without
consent to the extent such Investor transfers Shares in accordance with the
terms hereof. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their permitted successors and assigns.

10. Entire Agreement; Amendment; Termination. This Agreement and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subject matter hereof and
thereof and supersede all prior agreements and understandings among the parties
relating to the subject matter hereof. Neither this Agreement nor any term
hereof may be amended, waived, discharged or terminated other than by a written
instrument signed by the Company and the Investors (or the Successor Holders)
holding a majority of the shares of Common Stock issued upon conversion of the
Notes.

11. Notices. Unless otherwise provided herein, any notice required or permitted
by this Agreement shall be in writing and shall be deemed duly given upon
delivery, when delivered personally or by overnight courier and addressed to the
party to be notified at such party’s address as set forth on the signature page
hereto, or as subsequently modified by written notice. In the event that any
date provided for in this Agreement falls on a Saturday, Sunday or legal
holiday, such date shall be deemed extended to the next business day.

12. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

13. Captions and Headings. The captions and headings used herein are for
convenience and ease of reference only and are not intended to be a part of or
to affect the meaning or interpretation of this Agreement.

14. Waiver of Jury Trial. THE COMPANY AND EACH OF THE INVESTORS HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
RELATING TO OR ARISING OUT OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.

14. Counterparts. This Agreement may be executed in counterparts, and each such
counterpart shall be deemed an original for all purposes.

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized representatives as of the date first written
above.

COMPANY:

HALO TECHNOLOGY HOLDINGS, INC.

By:
Name:
Title:


INVESTORS:

     



      Address:      

     
     

2